Per Curiam.

Appellant now seeks a review by this court of the decision below solely on a question of value, which is peculiarly a question of fact.
“It is not the function of this court to substitute its judgment for that of the Board of Tax Appeals on factual issues.” Citizens Financial Corp. v. Porterfield (1971), 25 Ohio St. 2d 53.
This court cannot find that the decision of the Board of Tax Appeals is unreasonable or unlawful, and it is, therefore, affirmed.

Decision affirmed.

O’Neill, C. J., Schneider, Herbert, Duncan, Corrigan, Stern and Leach, JJ., concur.